McLaughlin, J. (dissenting):
The indictment under which the defendant was convicted charged him witli the larceny of a pearl-necklace, and it in no way aided the jury in determining whether the charge were true to show that he had about the same time stolen another necklace. There was no possible connection between the defendant’s transaction with the firm of Ludeke & Heiser, in which he procured the necklace referred to in the indictment, and that by which' he procured one from Eisemann & Bros. The testimony offered on the part of the People as to the latter transaction should have been excluded. It seems to me it is no answer to say that proof of this transaction was received for the purpose of showing defendant’s intent. The testimony offered on the part of the People as to the manner in which the defendant obtained possession of the necklace referred to in the indictment and his subsequent disposition of the same, if believed, amounted to larceny. His intent to wrongfully appropriate the same to his own use was to be inferred from the acts themselves, and this upon the theory that every person is presumed to intend to bring about the natural results of his own acts. Evidence cannot be introduced to establish the commission of an independent crime for the purpose of showing the guilt of a person indicted for a specific offense. (People v. Sekeson, 111 App. Div. 490.)
In People v. Crapo (76 N. Y. 291) this rule was referred to, the court saying: “ An accused person is required to meet the specific *598charge made against him, and is not called upon to defend himself against every act of his life.” Evidence is sometimes admissible of offenses similar to the one for which the defendant is being tried, but in those cases it is for the purpose of showing a general design or purpose, as was the case in People v. Zucker (20 App. Div. 363; affd., 154 N. Y. 770) and People v. Molineux (168 id. 264).
In the recent'case of People v. Loomis (118 N. Y. 400) the court reiterated what constituted an exception to tile general rule as to the inadmissibility of evidence respecting independent crimes and ' as there said: “ We cannot say that the error thus tiommitted did not affect the substantial rights of the defendant. It may be that he would have been convicted without the evidence of his confession of the Lewis burglary, but it is enough to say that it may also-have' been sufficient to resolve against, Mm any reasonable doubt that might previously have been entertained as to his guilt.”
I am of the opinion that the judgment of conviction should be reversed and a new trial ordered.
■ Judgment affirmed. •